Citation Nr: 0506987	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance or on account of being housebound.  

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  In 
July 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in 1990; he 
has a combined nonservice-connected disability rating of 80 
percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for entitlement to special monthly 
pension in a July 2004 letter.  In that letter, VA informed 
the veteran of the criteria necessary to establish 
entitlement to special monthly pension based upon aid and 
attendance and entitlement to special monthly pension on 
account of being housebound.  The letter also notified the 
veteran that VA was responsible for getting relevant records 
from any federal agency, which included records from the 
military, VA records (which included private facilities where 
VA authorized treatment) and from the Social Security 
Administration.  VA also told the veteran that on his behalf, 
it would make reasonable efforts to obtain any relevant 
records not held by a federal agency, which could include 
records from state or local governments, private doctors and 
hospitals, and current or former employers.  Finally, VA 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  

Additionally, VA has notified the veteran the reasons why 
special monthly pension cannot be granted in the December 
2001 rating decision, the February 2003 statement of the 
case, and the December 2004 supplemental statement of the 
case.  The veteran was informed that he did not meet the 
criteria for special monthly pension based upon either the 
need for regular aid and attendance or on account of being 
housebound.  The duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal, which is not in keeping with the statute; however, 
the Board finds no prejudice to the veteran.  The veteran was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence in connection with his claim.  Any error resulting 
from VCAA notice subsequent to the initial rating decision 
was harmless error, as it pertains to this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's 
subsequent actions and notice to the veteran effectively 
cured any VCAA notice defect.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The veteran was informed of the 
evidence necessary to substantiate his claim.  The provisions 
of VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review of these 
two claims for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has provided the veteran with 
examinations.  The veteran submitted medical records 
associated with treatment for his seizure disorder.  The 
veteran has not identified any other records that need to be 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran requests that he be granted increased benefits in 
the form of special monthly pension.  Special monthly pension 
benefits are awarded based on medical need as set forth 
below.  As such, the veteran must meet the medical criteria 
required in order to be granted special monthly pension based 
upon the need for regular aid and attendance or on account of 
being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and 
(d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

The Board notes that the veteran has no service-connected 
disabilities. He was awarded VA nonservice-connected 
disability pension benefits in a November 1990 rating 
decision.  His nonservice-connected conditions are as 
follows: schizophrenia, evaluated as 70 percent disabling; 
hypertension, evaluated as 10 percent disabling; hypertensive 
heart disease, evaluated as 10 percent disabling; and low 
back pain and seizures, each evaluated as noncompensably 
disabling.  His combined rating for his nonservice-connected 
conditions is 80 percent.

In an August 2001 letter from the veteran's mother and 
sister, they stated that the veteran was capable of living 
independently, but that he was unable to manage his funds.  
They requested that the veteran's brother be appointed to 
handle the veteran's funds.

An October 2001 VA psychiatric evaluation report shows that 
the veteran reported he was trying to get more money because 
he was in and out of the hospital and had "numerous bills."  
He denied having received any treatment for his schizophrenia 
since 1990 and stated he had not had any psychiatric problems 
since that time.  Following the evaluation, the examiner 
stated that he could not enter a diagnosis of a mental 
illness.  He stated the following, in part:

It seems that the only thing that is 
troubling him psychologically at this 
time is worrying about his physical 
problems and financial difficulties.  The 
veteran's social adaptability and 
interactions with others appears slightly 
impaired but not significantly so. . . .  
He goes out and sees his friends several 
times a week and goes out to clubs on 
weekends.  His ability to maintain 
employment, perform job duties in a 
flexible, reliable, and efficient manner 
really does not appear to be impaired at 
this time related to any psychological 
problem.  Certainly his physical problems 
seem to impair his functioning in this 
area . . . any difficulties that he is 
experiencing seem related to his physical 
problems, but again, these are not 
significant.

An October 2001 VA "Aid and Attendance or Housebound" 
examination report shows that the veteran reported he lived 
alone.  The examiner noted that the veteran had 
schizophrenia, hypertension, coronary artery disability, and 
back pain.  The veteran stated that he would go to the 
emergency room with a seizure disorder approximately three 
times a month.  He noted he had not been hospitalized.  The 
examiner stated the veteran was not permanently bedridden and 
could walk around.  The veteran reported he would walk about 
two to three hours a day and that he did not wear glasses.  
The examiner described the veteran's vision as "okay."  He 
stated the veteran had the capacity for protecting himself 
from the dangers of the daily environment.  The veteran 
reported he did yard work from time to time.  He denied 
having any dizziness, bladder or bowel incontinence, loss of 
memory, poor balance, or anything affecting his ability to 
ambulate, perform self-care, or travel beyond the premises of 
home.  The veteran stated that because of his seizure 
disorder, he did not have a license.  

The examiner stated that the veteran had no abnormalities in 
the upper or lower extremities.  He could do activities of 
daily living with coordination, such as feeding bathing, 
shaving, and toileting.  The examiner noted the veteran had 
no amputation of the legs or prosthesis.  The assessments 
were seizure disorder, hypertension, and coronary artery 
disease.  The examiner stated the veteran did not require any 
assistance or aid.

At the December 2003 hearing before the undersigned, the 
veteran testified that he had problems keeping his bills 
paid.  He stated he would go to the hospital frequently and 
that each time he would go, it would cost several hundred 
dollars, which he could not afford.  The veteran stated he 
would have seizures and would not be able to remember what 
would happen during a seizure.  He stated he would go to the 
emergency room four to five times a month as a result of his 
seizures.  The veteran stated that his main concern was 
paying bills.  He stated he did not need assistance in his 
day-to-day living.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of special monthly pension based upon the need for 
regular aid and attendance or on account of being housebound.  
In the October 2001 VA examination report, the examiner 
indicated that the veteran could do the activities of daily 
living, such as feeding, bathing, shaving, and toileting.  He 
stated the veteran did not require "any assistance or aid."  
The examiner reported that the veteran had no abnormalities 
with his lower extremities.  The October 2001 VA psychiatric 
evaluation report shows that the veteran reported he would 
walk two to three hours a day and would go to clubs on the 
weekends.  The psychiatrist was unable to enter a psychiatric 
diagnosis.  At the December 2003 hearing, the veteran 
admitted that he did not need the assistance of someone else 
and that he was seeking special monthly pension to assist him 
with "medical bills."  During the hearing in December 2003, 
the veteran and his representative planned to further discuss 
this matter at a later date.  Hearing transcript, page 12.  
Additionally, this matter was referred to the RO for any 
appropriate action at the time of the Board's remand in July 
2004.  

The Board notes that there is nothing in the record to 
indicate that the veteran requires the aid and attendance of 
another person or that he is housebound.  In fact, the 
October 2001 examination reports show that the veteran is not 
in need of regular aid and attendance.  In the October 2001 
"Aid and Attendance or Housebound" examination report, the 
examiner specifically indicated that the veteran was able to 
perform activities of daily living.  He also stated that the 
veteran's vision was "okay," which his evidence against a 
finding that the veteran is blind or nearly blind.  Moreover, 
the veteran has denied needing the assistance of someone 
else.  Instead, he has reported that he leaves the house on a 
daily basis and goes out on the weekends.  While the veteran 
has been diagnosed with schizophrenia, hypertension, 
hypertensive heart disease, back pain, and a seizure 
disorder, none of the evidence shows that the veteran has a 
need for regular aid and attendance of another person.  The 
Board therefore finds that the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person.  In other words, the criteria for entitlement 
to special monthly pension on account of the need for the 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple health problems, the evidence does not 
show that he is housebound.  Again, the veteran stated that 
he would go walking for two to three hours a day and would go 
to clubs on the weekends.  In addition, he does not have a 
single permanent disability that is evaluated as 100 percent 
disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
see 38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met.

The Board notes that it appreciated the veteran's testimony 
at the December 2003 hearing before the undersigned, 
particularly the veteran's honesty with the basis for his 
filing a claim for special monthly pension.  However, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against a finding that the criteria for 
special monthly pension by reason of the need for aid and 
attendance of another person, or by reason of being 
housebound, have been met at this time.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


